Case 5:19-cv-00185-JPB-JPM Document 114 Filed 07/13/20 Page 1 of 2 PageID #: 1412




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF WEST VIRGINIA



   DIANA MEY,

                   Plaintiff,

   v.                                                 CIVIL ACTION NO.: 5:19-CV-185
                                                      (BAILEY)


   CASTLE LAW GROUP, PC,
   a Tennessee Corporation,
   JUDSON PHILLIPS, ESQ.,
   an individual, et al.,

                  Defendants.


  ORDER DENYING AS MOOT DEFENDANT, JUDSON PHILLIPS, ESQ.’S
                   MOTION [91] TO COMPEL

         Currently pending before the Court is Defendant’s Motion [91] to Compel, filed

  June 4, 2020. This Motion was referred to the undersigned by Order from the District Court. On

  June 5, 2020, the undersigned filed an Order Setting Deadlines and Oral Argument/Evidentiary

  Hearing. Pursuant to said Order, all briefing was completed on June 25, 2020. A hearing was held

  on June 30, 2020.

         Pursuant to the Order entered July 2, 2020 [ECF No. 104], the parties were given until

  approximately July 9, 2020 to complete the meet and confer process with respect to Defendant’s

  Motion.    The parties have completed said process and have entered into a Stipulation

  [ECF No. 112]. According to the Stipulation, the issues raised in Defendant’s Motion [91] to

  Compel which remained pending after the hearing of June 30, 2020, have been resolved.

  Accordingly, and for the reasons set forth in the parties’ Stipulation of July 9, 2020 [ECF No. 112],

  Defendant’s Motion [91] to Compel is hereby DENIED as MOOT.
Case 5:19-cv-00185-JPB-JPM Document 114 Filed 07/13/20 Page 2 of 2 PageID #: 1413



         It is so ORDERED.

         Any party may, within FOURTEEN DAYS of this Order, file with the Clerk of the Court

  written objections identifying the portions of the Order to which objection is made, and the basis

  for such objection. A copy of such objections should also be submitted to the District Court Judge

  of Record. Failure to timely file objections to the Order set forth above will result in a waiver of

  the right to appeal from a judgment of this Court based upon such an Order.

         The Court DIRECTS the Clerk of the Court to mail a copy of this Order to any pro se

  party by certified mail, return receipt requested, and to counsel of record herein.




         Dated: 7/13/2020                       /s/ James P. Mazzone
                                                JAMES P. MAZZONE
                                                UNITED STATES MAGISTRATE JUDGE




                                                   2
